Citation Nr: 0817482	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  00-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Jurisdiction over this case has been transferred 
to the RO in North Little Rock, Arkansas.  This case was most 
recently before the Board in February 2005.  

The Board's February 3, 2005 decision denied the issue on 
appeal.  The veteran appealed the February 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 30, 2007 memorandum decision, 
the Court vacated the Board's February 2005 decision and 
remanded the claim for readjudication.

The Board notes that in November 2003, it remanded to the RO 
two other appellate issues (service connection for bronchitis 
and for a bilateral leg disorder).  Those issues are still 
pending before the RO and are not yet ready for further 
appellate review by the Board at this time.  The RO should 
apprise the veteran of the status of those claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's August 2007 memorandum decision (pages 4-7) 
essentially noted that VA has not provided sufficient notice 
pursuant to the Veterans Claims Assistance Act (VCAA) and has 
instead impermissibly relied on decisional and postdecisional 
documents in providing the veteran with such notice.

The Court's August 2007 memorandum decision (pages 7-8) also 
indicated that the Board "must correctly assess the 
credibility of the lay assertions and must consider the lay 
statements concerning continued symptomatology for purposes 
of applying the McLendon analysis."  In reviewing the 
evidence associated with the claims file, including the 
veteran's service medical records and lay statements of 
record, the Board finds that the veteran should be scheduled 
for a VA dermatological examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As further noted in the Court's August 2007 memorandum 
decision (page 9) and the appellant's September 2006 Reply 
Brief (page 6-7), VA should contact the veteran and determine 
whether he requests a Board hearing in this matter.

Finally, in April 2008 evidence pertinent to the matter on 
appeal was received by the Board.  The veteran has not 
explicitly waived initial RO consideration of this evidence.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran to 
ascertain whether he desires a travel 
Board or videoconference hearing.  If the 
veteran requests such a hearing, the 
hearing should be scheduled subsequent to 
(or contemporaneous with) the development 
in numbered paragraphs 2-3.

2.  Issue a corrective VCAA notice letter 
with regard to the veteran's service 
connection claim in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2007).  In particular, the veteran 
should be provided with (1) notice of 
what information or evidence is necessary 
to substantiate the claim; (2) notice of 
what subset of the necessary information 
or evidence, if any, that the claimant is 
to provide; (3) notice of what subset of 
the necessary information or evidence, if 
any, that the VA will attempt to obtain; 
and (4) a general notification that the 
claimant may submit any other evidence he 
has in his possession that may be 
relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir.2007); 
see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
whether he has any skin disability 
related to service.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current skin disability that is 
related to service.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for a skin disability.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





